Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 101
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claim 1 recites a non-transitory computer-readable storage medium; therefore, the claim passes step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of matchmaking. 
The abstract idea of claim 1 is defined by the elements of:
display a profile of a dating candidate that satisfies criteria defined by a friend of a user; receive input from the user to select or not select the profile of the dating candidate; on a condition that the user selects the profile of the dating candidate, enabling text communication by the user and the dating candidate; receive input from the user indicating approval of the dating candidate for the friend of the user based on the text communication by the user and the dating candidate; indicating approval of the dating candidate for the friend of the user to enable direct communication between the dating candidate and the friend of the user.
The above limitations are reciting a method of organizing human activities in the form of facilitating dating. Disclosed in the specification is that the invention allows a user to vet potential dates and communicate with them.  The claimed steps are essentially walking through the process of facilitating dating or matchmaking. The above noted steps that serve to define the abstract idea are considered to fall into the category of being a method of organizing human activities per the 2019 PEG, in that they recite matchmaking which is managing relationships between people.  
For claim 1, the additional elements of the claim are a non-transitory computer readable storage medium storing a set of instructions for execution on a mobile device to enable a dating application, the mobile device and an application server transmitting a message via the Internet to perform the steps that define the abstract idea. 
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional element of the claim amounts to the use of generic computer that is being merely used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited non-transitory computer readable storage medium to perform steps that define the abstract idea. This does not amount to more than a mere instruction to implement the abstract idea on a mobile device connected via the internet.  This is considered to be reciting nothing more than computer implementation of the abstract idea. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.   
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited non-transitory computer 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurley (US 2018/0130139 A1) in view of Shapira (US 7,085,806 B1).
Regarding claim 1:
Hurley discloses:
 a non-transitory computer readable storage medium storing a set of instructions for execution on a mobile device to enable a dating application, the set of instructions causing the mobile device to 
display a profile of a dating candidate that satisfies criteria defined by a friend of a user of the mobile device {Examiner considers particular attributes as “criteria”; See at least paragraph [0032] In one embodiment, the FDMS may maintain, generate, provide, and/or store one or more “dating pools” for a Friend Match User. A dating pool may comprise a set of profiles reflecting one or more particular attribute/characteristic values. For example, a dating pool may comprise a set of profiles with a particular set of characteristics or attributes, e.g., having the same or similar geographic locations, or having a particular age range, or a characteristic/attribute value or range, or combination of one or more characteristics/attributes, or any function of one or more characteristics/attributes}; 
receive input from the user of the mobile device to select or not select the profile of the dating candidate {Examiner considers a Search User as the “user of the mobile device”; See at least paragraph [0037] A Search User may tap on a profile, or swipe left on a profile, or swipe right on a profile to elicit additional information for a particular profile}; 
transmitting a message to an application server, via the Internet, {See at least paragraph [0045] The Search User may select one or more search result profiles as possible matches; [0047] The FDMS may provide multiple means for its users to communicate, either anonymously, partially anonymously, or otherwise, through means such as smart phone apps, email, in-app messaging, text message, video or audio messages, etc.}.
Hurley does not disclose but Shapira discloses: 
on a condition that the user of the mobile device selects the profile of the dating candidate, enabling text communication by the user of the mobile device and the dating candidate {Shapira is directed to a method and apparatus that allows users to search for prospective dates for their friends, similar to Hurley. Disclosed is a way for users to communicate with the prospective date. Examiner 
receive input from the user of the mobile device indicating approval of the dating candidate for the friend of the user of the mobile device based on the text communication by the user of the mobile device and the dating candidate {See at least column 11 lines 19-27 - If the prospect-user is interested in meeting the client-user, the prospect-user may elect to respond to the recommendation message. The prospect-user may respond to the recommendation message by selecting the link to the client-user's and providing an indication the prospect-user is interested in contacting the client-user}. 
transmitting a message to an application server, via the Internet, indicating approval of the dating candidate for the friend of the user of the mobile device to enable direct communication between the dating candidate and the friend of the user of the mobile device {See at least column 11 lines 27-30 - A response message is transmitted to the client-user and/or the searching-user informing the client-user that someone (e.g., the prospect-user) has expressed an interest in meeting the client-user}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Hurley with ability to have the user of the mobile device send a text communication to the dating candidate as taught to by Shapira so that the user of the mobile device can see if the dating candidate is interested in their friend. Having the user of the mobile device communicate with the dating candidate on their friend’s behalf allows for the matchmaker to verify the dating candidate is interested in their friend before the dating candidate and the friend communicate. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kramer (US 9,355,358 B1) – discloses systems and methods for determining relationship compatibility.
Finder (US 2016/0004778 A1) – discloses systems, methods, and computer-readable media for an online social networking service with human matchmaking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J HARGROVE whose telephone number is (571)272-3562.  The examiner can normally be reached on MON - FRI: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.J.H./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687